Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment, to better clarify the invention, was given in an interview with Rebecca Estrada on 8/23/22.

The application has been amended as follows: 

Claim 24) The method according to claim 23, wherein the  test substance is a PARP inhibitor.

	Cancel claims 14 and 16, drawn to inventions unelected without traverse.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant claims is Kim et al (Cancer Discovery, 2016, 6: 714-426; 2/25/21 IDS), which teaches a method that would integrate tagged polynucleotides of genes into host cell genomic DNA, mixing a plurality of host cells having different polynucleotides, culturing the mixed cells, extracting the tagged polynucleotides from the cultured cells, and detecting the extracted tagged polynucleotides. However, Kim et al does not teach or suggest a method comprising integrating polynucleotides of genes comprising a tagged sequence into host cell genomic DNA, mixing a plurality of host cells having different polynucleotides integrated therein, culturing the mixed host cells, extracting the genomic DNA from the cultured host cells, quantifying each of the polynucleotides in the extracted genomic DNA based on the tagged sequence, and determining a relative cell count of each of the host cells having the respective polynucleotides after the culturing, based on the quantified values for the polynucleotides.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642